Citation Nr: 1747873	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.   13-14 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for residuals of a right rotator cuff tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which awarded the Veteran a non-compensable disability rating for residuals of a right rotator cuff tear.  A November 2015 rating decision awarded the Veteran a 10 percent disability rating, effective March 26, 2010.  In December 2016 decision, the Board awarded the Veteran, a 20 percent increased disability rating.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In September 2017, the Court granted the parties' Joint Motion for Remand (JMR), vacating the Board's decision to the extent that the Board granted entitlement to an initial disability rating of 20 percent for residuals of a right rotator cuff tear, the Court did not disturb the Board's decision.  Both parties concurred that the matter for action consistent with the terms of the JMR. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the JMR, the parties agreed that a remand was necessary to afford the Veteran a new VA examination, in compliance with compliance with Correia v. McDonald, 28 Vet.App. 158, 168-70 (2016) and Mitchell v. Shinseki, 25 Vet.App.
32, 43-44 (2011).  In this case, the Veteran was afforded VA examinations in December 2012 and July 2015.  The December 2012 VA examiner did not conduct range of motion tests while weight-bearing or indicate where in the range of motion functional loss occurred during weight-bearing.  Furthermore, the July 2015 VA examiner did not conduct or report range of motion tests during weight-bearing, but concluded that the Veteran had no pain on weight-bearing.  Additionally, it was specifically noted that the December 2012 examiner did not conduct range of motion tests in accordance with Mitchell, 25 Vet.App. at 43-44.  

Furthermore, the July 2015 examiner acknowledged the Veteran's reports of flare-ups, but failed to indicate the extent of the functional loss or conduct range of motion tests.  Instead, the examiner noted that he was unable to indicate the Veteran's functional loss during flare-ups without speculation.  Given the above deficiencies, another examination is necessary to evaluate the severity of Veteran's service-connected shoulder disorder.  Range of motion should be tested actively and passively, in weight-bearing and non-weight-bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner should describe the additional loss, in degrees, if possible.  Consequently, the Board must remand the claims in order for another VA examination to be accomplished.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his service-connected right shoulder disability.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.

Tests of joint motion should include range of motion testing in active motion, passive motion, weight-bearing and nonweight-bearing, including the opposing joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.  The examiner should note at which point in the Veteran's range of motion that pain starts. 

The extent of any weakened movement, excess fatigability and pain on use, should be described.  To the extent possible, the functional impairment due to weakened movement, excess fatigability, and pain on use should be assessed in terms of additional degrees of limitation of motion.  Range of motion studies should be conducted.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the physician should so state and explain why.

The examiner should also provide information concerning the occupational and functional impairment that results from the right shoulder disability.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.  

2.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




